UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4197


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT NATHANIEL TINSLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Glen E. Conrad, Chief
District Judge. (3:12-cr-00020-GEC-BWC-1)


Submitted:   October 16, 2013             Decided:   October 29, 2013


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Lloyd Snook, III, SNOOK & HAUGHEY, P.C., Charlottesville,
Virginia, for Appellant. Timothy J. Heaphy, United States
Attorney, Jean B. Hudson, Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

               Robert Nathaniel Tinsley pled guilty without a plea

agreement to distribution of cocaine base and possession with

intent to distribute over twenty-eight grams of cocaine base, 21

U.S.C. § 841(a)(1) (2006).              He was sentenced to 138 months on

each     count;    the     sentences    run       concurrently.          Tinsley     now

appeals, arguing that his sentence is unreasonable.

               We review a sentence for reasonableness, applying an

abuse-of-discretion standard.               Gall v. United States, 552 U.S.

38, 51 (2007).       As part of this review, we must consider whether

the district court adequately explained the selected sentence.

Id.      In this regard, the district court “must place on the

record    an    individualized        assessment     based    on    the     particular

facts of the case.”          United States v. Carter, 564 F.3d 321, 330

(4th Cir. 2009) (internal quotation marks omitted).

               Tinsley’s    Guidelines      range    was    262-327      months.      In

imposing sentence, the district court granted the Government’s

substantial assistance motion.                  The chosen sentence was less

than   the      150-month    sentence       the    Government      argued    for     but

greater    than    the     sentence    of    no    more    than    115    months    that

Tinsley requested.          The court stated that it considered the 18

U.S.C. § 3553(a) (2006) factors when imposing sentence.                            Among

the factors discussed by the court in sentencing Tinsley were



                                            2
his need for drug treatment, his age, the need to deter similar

conduct by others, and Tinsley’s extensive criminal history.

              Tinsley    claims        that        his     sentence      is    unreasonable

because the court focused too heavily on his criminal record

when discussing the need to promote respect for the law.                                     We

disagree.      The weight given to any § 3553(a) factor lies within

the discretion of the trial court.                       United States v. Barrington,

648 F.3d 1178, 1204 (11th Cir. 2011).                            In Gall, the Supreme

Court     observed      that     the    sentencing             court     did   not     commit

reversible error simply because it “attached great[er] weight”

to one sentencing factor.               Gall v. United States, 552 U.S. at

56-57.    However, “unjustified reliance upon any one . . . factor

is a symptom of an unreasonable sentence” warranting reversal if

the   court    “focused        single-mindedly            on    [that    factor]      to    the

detriment     of   all    of    the    other        sentencing         factors.”       United

States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006); see also

United States v. Green, 436 F.3d 449, 457 (4th Cir. 2006).

              Our review of Tinsley’s sentencing proceeding reveals

that the district court did not rely unjustifiably on Tinsley’s

record.     Rather, the court simply, in its discretion, gave that

factor    greater       weight    than        it     did       other    factors      such    as

Tinsley’s age, his need for drug treatment, and the need to

deter similar conduct by others.                    We conclude that the sentence

is procedurally and substantively reasonable, and we affirm.

                                              3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4